—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Erlbaum, J.), imposed August 3, 2010, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267 [2011]; People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255 [2006]; People v Hidalgo, 91 NY2d 733, 735 [1998]; People v Foy, 89 AD3d 1103, 1103 [2011]; People v Pertillar, 37 AD3d 740 [2007]). Eng, EJ, Rivera, Leventhal and Sgroi, JJ., concur.